[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                                 JULY 16, 2008
                              No. 07-15870                     THOMAS K. KAHN
                          Non-Argument Calendar                     CLERK
                        ________________________

                          Agency No. A98-394-269

LEOPOLD JUNIOR SAINT CYR,


                                                                       Petitioner,

                                    versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.


                        ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                         _________________________

                                (July 16, 2008)

Before TJOFLAT, BLACK and CARNES, Circuit Judges.

PER CURIAM:

     This is Leopold Junior Saint Cyr’s appeal from the Board of Immigration
Appeals’ order affirming the immigration judge’s denial of his application for

asylum.

      Saint Cyr is a Haitian native and citizen who arrived in the United States in

1999 when he was twelve years old. After turning eighteen and graduating from

high school, Saint Cyr applied for asylum, withholding of removal, and relief

under the Convention Against Torture. In his application he alleged that in 1998

members of the Haitian political party Famni Lavalas came to his home looking for

his mother, who had resisted the Lavalas’ efforts to get her to join their party’s

demonstrations. Allegedly, when he refused to disclose his mother’s whereabouts

the Lavalas beat and threatened him and other members of his family.

      At his asylum hearing Saint Cyr and his brother, who also came to the

United States in 1999 and had been granted asylum, testified about these events.

Saint Cyr also testified that in 2005 “some people” came to his aunt and uncle’s

house in Haiti looking for him. Saint Cyr introduced documents supporting his

testimony, including a letter from his uncle stating that “every so often there are

people who” came to the family’s house to make death threats. After considering

the evidence and noting discrepancies between Saint’s Cyr’s testimony and his

asylum application, his uncle’s letter, and his brother’s testimony, the immigration

judge found Saint Cyr to be removable because: (1) the 1998 beating was an

isolated incident, not part of a pattern of persecution; (2) the Lavalas were not
                                           2
attempting to get Saint Cyr’s mother to join the party, just participate in mass

rallies, so no political opinion was involved; and (3) the testimony about the

beating was not credible because of the inconsistencies between the brothers’

stories.

       Saint Cyr timely appealed the denial of asylum and withholding to the BIA.

The BIA dismissed his appeal, holding that the IJ did not clearly err in finding the

evidence of the 1998 beating to be not credible and that Saint Cyr had not

presented sufficient evidence to show that he would still be targeted by Lavalas

supporters eight years after leaving Haiti. Saint Cyr then appealed the BIA’s

decision on his asylum application, contending that the BIA erred by: (1) affirming

the IJ’s credibility finding; and (2) affirming the IJ’s finding that he had not

established a well-founded fear of future persecution.1

       When the BIA issues its own decision, our review is limited to that decision.

Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir. 2001). “A factual

determination by the BIA that an alien is statutorily ineligible for asylum or

withholding is reviewed under the substantial evidence test.” Perlera-Escobar v.

Executive Office for Immigration, 894 F.2d 1292, 1296 (11th Cir. 1990). “This

means we must affirm the BIA’s decision if it is supported by reasonable,

       1
          Saint Cyr has not appealed the denial of his application for withholding of removal.
See Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004) (holding
that issues not briefed on appeal are deemed abandoned).
                                                 3
substantial, and probative evidence on the record considered as a whole.” Al

Najjar, 157 F.3d at 1284 (internal quotation marks omitted). “[T]o conclude the

BIA’s decision should be reversed, we must find that the record not only supports

the conclusion, but compels it.” Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir.

2007) (internal quotation marks omitted). Additionally, “we view the record

evidence in the light most favorable to the agency’s decision and draw all

reasonable inferences in favor of that decision.” Adefemi v. Ashcroft, 386 F.3d

1022, 1029 (11th Cir. 2004) (en banc).

      To be eligible for asylum, the alien must establish by credible evidence that:

(1) he suffered past persecution because of a protected ground; or (2) that he has a

well-founded fear that, if returned, he will be persecuted because of a protected

ground. Silva v. United States Att’y Gen., 448 F.3d 1229, 1236 (11th Cir. 2006).

“[P]ersecution is an extreme concept, requiring more than a few isolated incidents

of verbal harassment or intimidation, and . . . mere harassment does not amount to

persecution.” Al Najjar, 257 F.3d at 1287 (internal quotation marks omitted).

      The BIA’s affirmance of the IJ’s finding that Saint Cyr’s testimony

regarding the 1998 beating was not credible was supported by substantial evidence.

There were numerous inconsistencies between Saint Cyr’s testimony and his

brother’s, including whether the Lavalas had a gun, how it was used, where the

brothers were located in their house, the order of the beatings, and what the family
                                          4
did after the beatings. There were also inconsistencies between Saint Cyr’s

testimony and his asylum application. Taking this “evidence in the light most

favorable to the agency’s decision and draw[ing] all reasonable inferences in favor

of that decision,” we conclude that there was substantial evidence supporting the

BIA’s affirmance of the IJ’s finding that the testimony about the 1998 beatings was

not credible. See Adefemi, 386 F.3d at 1029. Because Saint Cyr failed to produce

credible evidence of past persecution, the BIA did not err in affirming the denial of

his application on that ground. See Sepulveda v. United States Att’y Gen., 401

F.3d 1226, 1230–31 (11th Cir. 2005).

      We also conlcude that the BIA’s holding that Saint Cyr had not proven an

objectively reasonable fear of future prosecution was supported by substantial

evidence. Saint Cyr testified to only a single incident in 2005 in which “some

people” came looking for him at his aunt and uncle’s house. This conflicted with

his uncle’s letter, which stated that there were death threats “every so often.”

Given Saint Cyr’s failure to introduce evidence that compels us to conclude that he

will suffer persecution on account of his political beliefs if he is returned to Haiti,

we must affirm the BIA’s finding on the matter. See Ruiz, 479 F.3d at 765.

      In addition, to be entitled to asylum based on either past persecution or a

well-founded fear of future persecution, an alien must prove that the persecution is

on account of a protected ground. Silva, 448 F.3d at 1236. Even had Saint Cyr
                                            5
shown past persecution or a well-founded fear of future persecution, his asylum

claim would still fail because he has failed to allege or prove that a protected

ground was or would be the reason for it. The refusal to join a political faction is

not a political opinion, see INS v. Elias-Zacarias, 502 U.S. 478, 483, 112 S. Ct.

812, 816 (1992), and he has not presented any evidence of any other protected

grounds that would make him eligible for asylum.

      PETITION DENIED.




                                           6